Citation Nr: 1446715	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

REMAND

The Veteran had active military service from January 1977 to December 1980.  He also had periods of active duty for training and inactive duty training with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a back disorder.

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's claim for service connection for a back disorder, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as a VA examination conducted in February 2012.  The Veteran's service treatment records are silent as to any musculoskeletal diagnoses, although he was treated in 1979 for a partial tear of the left rectus femoris muscle.  He responded "No" when asked on November 1982 and August 1991 medical history reports if he experienced recurrent back pain, and medical examinations conducted in November 1982, November 1986, and August 1991 found no abnormalities of the spine or musculoskeletal system.  

Since his separation from service, the Veteran has been seen on multiple occasions for complaints of back pain.  Records reflect that the Veteran was seen in March 1997 for complaints of back pain; at that time, radiological evaluation revealed a non-acute, healing teardrop fracture at  L3, but no other fractures were noted.  In June 1998, the Veteran was again seen for back pain, at which time MRI study revealed disc herniation.  Since that time, x-rays, CT scans, and MRI studies have confirmed that the Veteran experiences degenerative disc disease and degenerative changes of the lumbar spine, as well as spondylosis and bulging discs of the cervical spine.  He underwent discectomy in February 1999 to address a lumbar disc herniation and has continued to seek treatment since that time.

The Veteran was afforded VA examination in February 2012.  At that time, the Veteran reported that he believed that his back disorder stemmed from his work in service as a physical therapist, which required him to lift patients and often caused him back pain, which he stated was not reported as the physical therapy team simply self-treated.  The Veteran also contended that he believed his back disorder could have resulted from the in-service partial rupture of the left rectus femoris muscle, which he claimed never healed properly and put stress on his pelvis, causing injury to his spine.  The examiner offered a negative opinion, finding it less likely than not that the Veteran's current back disorder was related to service.  However, despite providing a lengthy review of the evidence in the claims file, the examiner failed to offer any rationale to support the opinion provided.  Rather, she provided a detailed description of the rectus femoris muscle and the definition of lumbar spondylosis but failed to explain her negative opinion.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Board finds the report of examination conducted in February 2012 to be inadequate, as the February 2012 VA examiner failed to provide a rationale for her opinion that the Veteran's current back disorder is not likely related to service.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed back disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

On remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded an orthopedic evaluation by a qualified medical professional, to include particular attention to the Veteran's contentions regarding his ruptured rectus femoralis muscle and the work he did as a physical therapist.  In addition to conducting a physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified back disorder(s).  The opinion must address whether the Veteran has a back disorder that is attributable to his active military service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions, through review of the claims file.  A full explanation must be provided for all conclusions.

(Concerning the claims for entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound and a TDIU, because a grant of service connection for a back disorder could affect the claims for special monthly compensation and for a TDIU, the Board finds that the claim for service connection for a back disorder is inextricably intertwined with the claims for entitlement to special monthly compensation and a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claim for service connection could well impact the claims on appeal for entitlement to special monthly compensation and a TDIU, these issues must be considered together.)

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

VA examination is necessary to determine only the diagnosis and etiology of any current back disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each back disorder found.  For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  

In formulating the opinion, the examiner must specifically discuss the Veteran's service treatment records, as well as his contentions concerning the consequences of his documented in-service partial rupture of the left rectus femoris muscle and of his work as a physical therapist while on active duty.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's contentions should be set forth in detail.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate period for response before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

